PER CURIAM.
Ray Powell and Mary Powell appeal an order denying them unsupervised visitation of their dependent grandchildren, E.P. and C.P., and their dependent step-grandchild, C.N. Under section 39.509, Florida Statutes (1999), grandparents of dependent children may be granted “reasonable visitation,” unless such visitation is not in the “best interest of the child,” and the visitation may take place in the home of the grandparents “unless there is a compelling reason for denying such visitation.” § 39.509(1), Fla. Stat. (1999). The trial court denied unsupervised visitation to appellants based upon its findings that John Powell, the natural father of E.P. and C.P., who in April 1999 had been arrested for kidnaping and domestic battery, had free access to appellants’ home and that appellants “cannot provide a means to ensure the safety of the children given John Powell’s free access to the home.” Appellants have not demonstrated that the trial court erred in finding a compelling reason not to allow visitation in the home of appellants. *633See § 39.509(1). Accordingly, the order on appellants’ amended motion for visitation is AFFIRMED.
BARFIELD, C.J., VAN NORTWICK AND PADOVANO, JJ., CONCUR.